DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20140374091 A1) to Wilt, in view of (US 20150252250 A1) to Levey.
Regarding claim 11:  Wilt discloses a system 30 comprising: 
a processing device (part of 41, [0020]); and 
a memory device on which instructions are stored that are executable by the processing device (part of 41, [0020]) to: 
receive sensor data [0020] representing a response of an electromagnetic field to an electrical current ( [0024], claim 2) applied to a subterranean formation that includes one or more propped fractures [0020] in which a mixture (36, and fluid [0017], [0022]) is positioned, the mixture including proppant 36 ; and 

	However Wilt fails to disclose “and an electrically conductive solution formed from encapsulated salt”
	Levey teaches an encapsulated salt is incorporated into a fracturing fluid where the “where the encapsulating material release the encapsulated salt after a desired time of exposure to the base fluid or in response to addition of an agent that disrupts the encapsulating material and releases the salt. “ [0010]
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the mixture of Wilt to include an encapsulated salt, as part of the fracturing fluid, in view of Levey, for the purpose of breaking he fracturing fluid in a controlled manner. 
	The salts of Levey include sodium chloride [0099] and thus as per applicant’s specification [0010] is considered to meet the limitation of “an electrically conductive solution formed from encapsulated salt”.


Claim 12, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20140374091 A1) to Wilt and (US 20150252250 A1) to Levey, in view of (US 20160369163 A1) to Cannan.
Regarding claim 12:  Wilt discloses  further comprising one or more sensors 40 communicatively coupled to the processing device 41 for reading the sensor data based on the response of the electromagnetic field to the electrical current (Figures 1-3), wherein the instructions that are executable to determine the geometry and positioning of the one or more propped fractures are executable to: 
	However Wilt fails to explicitly disclose the steps of: determine a position of the electrically conductive solution based on the sensor data; and map the one or more propped fractures by calculating a model of the subterranean formation that indicates a size, shape, or location of the one or more propped fractures based on the position of the electrically conductive solution.
	Cannan teaches a model is used in mapping a fracture, and the net conductivity is a combination of “of the electrical conductivity of the fracture, the proppant and the fluids when all are placed in the earth minus the electrical conductivity of the earth formation when the fracture, proppant and fluids were not present” [0115] and “the one or more propped fractures by calculating a model of the subterranean formation that indicates a size, shape, or location of the one or more propped fractures based on the position of the electrically conductive solution” ([0112] and [0115], see also [0116-0122])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, (pre-AIA ) or before the effective filing date (AIA ) to have modified the instructions that are executable of Wilt to include the steps of “determine a 
Regarding claim 13:  Wilt discloses a method comprising: 
determining information about an electromagnetic field transmitted from a well that includes a wellbore formed through a subterranean formation and one or more hydraulically induced fractures in which fluid, proppant, and  are positioned to form a propped fracture proximate to another wellbore (Figure 3, [0004-0005]); 
receiving sensor data [0020] representing a response of the electromagnetic field to an electrical current ( [0024], claim 2) applied to the subterranean formation [0020]; 
; and 
determining geometry and position of one or more propped fractures in the subterranean formation( Abstract, [0006], Figure 1, “map the propped fracture pattern” is interpreted as meeting this limitation).
	However Wilt fails to disclose an electrically conductive solution formed from encapsulated salt, determining a position of the electrically conductive solution in the well based on the sensor data or where the geometry … is based on the position of the electrically conductive solution.
	Levey teaches an encapsulated salt is incorporated into a fracturing fluid where the “where the encapsulating material release the encapsulated salt after a desired time 
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the mixture of Wilt to include an encapsulated salt, as part of the fracturing fluid, in view of Levey, for the purpose of breaking he fracturing fluid in a controlled manner. 
	The salts of Levey include sodium chloride [0099] and thus as per applicant’s specification [0010] is considered to meet the limitation of “an electrically conductive solution formed from encapsulated salt”.
	Cannan teaches a model is used in mapping a fracture, and the net conductivity is a combination of “of the electrical conductivity of the fracture, the proppant and the fluids when all are placed in the earth minus the electrical conductivity of the earth formation when the fracture, proppant and fluids were not present” [0115] and the positions are based on the position of the electrically conductive solution ” ([0112] and [0115], see also [0116-0122])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Wilt to include the steps of determining a position of the electrically conductive solution in the well based on the sensor data or where the geometry … is based on the position of the electrically conductive solution, and in view of Cannan, for the purpose of determining the details of the proppant filled fractures [0112]
Regarding claim 14:  Wilt discloses the claimed method except explicitly causing a pumping system to inject the encapsulated salt into the wellbore with the proppant as part of a treatment fluid for forming the propped fracture.
Levey teaches pumping a fracturing fluid into a subterranean formation where the fracturing fluid includes an encapsulated salt [0099].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Wilt by causing a pumping system to inject the encapsulated salt into the wellbore with the proppant as part of a treatment fluid for forming the propped fracture, in view of Levey, in order “to break the viscosity of the fracturing fluid.” [0099].
Regarding claim 20:  Wilt discloses the claimed method except, further comprising applying the electrical current to the subterranean formation, wherein determining the geometry and position of the one or more propped fractures comprises: 
mapping the propped fracture by calculating a model of the subterranean formation that indicates a size, shape, or location of the propped fracture based on the position of the proppant. (Abstract, [0006], Figure 1, “map the propped fracture pattern” is interpreted as meeting this limitation).
	However Wilt fails to explicitly teach the step of determining a position of the proppant based on the position of the electrically conductive solution; and 
	Cannan teaches a model is used in mapping a fracture, and the net conductivity is a combination of “of the electrical conductivity of the fracture, the proppant and the fluids when all are placed in the earth minus the electrical conductivity of the earth formation when the fracture, proppant and fluids were not present” [0115] and the 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Wilt to include the steps of determining a position of the proppant based on the position of the electrically conductive solution, in view of Cannan, for the purpose of determining the details of the proppant filled fractures [0112].

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20140374091 A1) to Wilt, (US 20150252250 A1) to Levey, and (US 20160369163 A1) to Cannan, further in view of (US 20140251623 A1) to Lestz.
Regarding claim 15:  Wilt discloses the claimed method except, wherein causing the pumping system to inject the encapsulated salt into the wellbore comprises: 
causing the pumping system to encapsulate the salt on-the fly at a well site with a non-permeable coating to produce the encapsulated salt; or 
causing the pumping system to combine the encapsulated salt with the proppant to be added to the treatment fluid.
Lestz teaches a pumping system (Figure 1) for mixing proppant and additives from storage tanks together at a wellsite where the proppant and additives are placed in storage tanks 18 and 34 to be incorporated together to for a fracturing fluid for injection into a well 10.(See also [0061-0066]). 

Regarding claim 18:  Wilt discloses the claimed method except, wherein causing the pumping system to inject the encapsulated salt into wellbore comprises: 
obtaining pre-encapsulated salt and transporting it to a well site; and 
causing the pumping system to combine the pre-encapsulated salt with the proppant to be added to the treatment fluid.
	Lestz teaches a pumping system (Figure 1) for mixing proppant and additives from storage tanks together at a wellsite where the proppant and additives are placed in storage tanks 18 and 34 to be incorporated together to for a fracturing fluid for injection into a well 10.(See also [0061-0066]). 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Wilt to obtaining pre-encapsulated salt and transporting it to a well site; and causing the pumping system to combine the pre-encapsulated salt with the proppant to be added to the treatment fluid, in view of Lestz, in order to produce a fracturing fluid for delivery to a wellbore.
	Since the proppant and additives are in tanks, this is interpreted as having been delivered to the wellsite, as there is not onsite manufacturing.


Allowable Subject Matter
Claims 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20200209421 A1) to Mukherjee discloses determining locations of proppant via an electromagnetic field.
	(US 20160009977 A1) to Lu discloses an encapsulated salt for wellbore applications.
(US 20180058186 A1) to Joshi discloses coated salts for fracturing wells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN A MACDONALD/           Examiner, Art Unit 3674